Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John DiMaio on June 23, 2021.
	In claim 9, please remove from the last line the following subject matter:
-- , and the thin film has a contact angle of greater than 90 degrees --.
	Please add new claim 23.
24.	The method of claim 9, wherein the film has a contact angle of greater than 90 degrees.

The Examiner explained to Applicant that, in reviewing the record prior to allowance, the basis on which claim 9 had been rejected could not be ascertained.  Thus, it was offered that the limitation added to claim 9 could be removed and inserted into a new dependent claim 24.

Allowable Subject Matter
Having noted that claim 2 was indicated as being patentable whereas claim 1 had been rejected, Applicant simply cancelled claim 1 and changed the dependency of any claim earlier citing claim 1 to depend from claim 2.
An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  (Other references encountered by the Examiner disclosed co-

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






June 23, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765